ORDER
IT IS ORDERED that the petition for consent discipline be and hereby is rejected.
IT IS FURTHER ORDERED that the case be remanded for the institution of formal charges. The hearing committee and disciplinary board may consider recommendation of the sanction of permanent disbarment, if appropriate, pursuant to Supreme Court Rule XIX, § 10(a) and § 24, as amended effective August 1, 2001.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana
CALOGERO, C.J., LOBRANO, J„ would accept consent discipline.